Name: COMMISSION REGULATION (EC) No 266/98 of 30 January 1998 amending Regulation (EC) No 2645/97 increasing to 102 290 tonnes the quantity of maize held by the Austrian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy;  Europe;  trade
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 25/6731. 1. 98 COMMISSION REGULATION (EC) No 266/98 of 30 January 1998 amending Regulation (EC) No 2645/97 increasing to 102 290 tonnes the quantity of maize held by the Austrian intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 2193/96 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 2645/97 (5), opened a standing invitation to tender for the export of 51 283 tonnes of maize held by the Austrian intervention agency to be exported to Switzerland, Liechtenstein, Slovenia, the Czech Republic and the Slovak Republic; whereas, Austria informed the Commission of the inten- tion of its intervention agency to increase by 51 007 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of maize held by the Austrian intervention agency for which a standing invitation to tender for export has been opened should be increased to 102 290 tonnes; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 2645/97 must therefore be amended; whereas in the present market situation this invitation to tender should be extended to all third countries; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2645/97 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 102 290 tonnes of maize to be exported to all third countries. 2. The regions in which the 102 290 tonnes of maize are stored are stated in Annex I to this Regula- tion. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 293, 16. 11. 1996, p. 1. (5) OJ L 356, 31. 12. 1997, p. 36. ¬ ¬EN Official Journal of the European CommunitiesL 25/68 31. 1. 98 ANNEX ANNEX I (tonnes) Place of storage Quantity NiederÃ ¶sterreich/nÃ ¶rdliches Burgenland 40 509 Steiermark/sÃ ¼dliches Burgenland 43 794 KÃ ¤rnten 8 832 OberÃ ¶sterreich 9 155